Citation Nr: 1206795	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978 and from April 1980 to July 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO increased the disability rating for posttraumatic arthritis of the left ankle to 30 percent, effective November 16, 2006.  In July 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In May 2008, the Veteran requested a videoconference hearing before a Veterans Law Judge.  

In April 2009, the Board remanded the claim to the RO, so that the Veteran could be afforded the opportunity to report for a Board videoconference hearing.  In a June 2009 statement, the Veteran indicated that he was unable to attend the Board videoconference hearing scheduled for July 2009, and requested a hearing before a Veterans Law Judge at the RO (i.e., Travel Board hearing).  In September 2009, the Board, once again, remanded the claim to the RO to schedule the Veteran for a Travel Board hearing.  However, in correspondence received in October 2009, the Veteran cancelled his Board hearing request.  

As explained in more detail below, the Board has recharacterized the appeal as encompassing a claim for a TDIU due posttraumatic arthritis of the left ankle, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).

For the reasons expressed below, the claim for a rating in excess of 30 percent for posttraumatic arthritis of the left ankle (expanded to include extra-schedular consideration, as explained below), and the matter of a TDIU due to that disability are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in a February 2012 submission, the Veteran's representative raised the issue of service connection for insomnia.  As a current claim for insomnia has yet been addressed by the RO, this matter is not properly before the Board; thus, it is referred to the RO for appropriate action.  

REMAND

Unfortunately, the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Veteran's lone service-connected disability is posttraumatic arthritis of the left ankle, for which a 30 percent rating has been assigned.  Consequently, the percentage requirements of 4.16(a) are not met.   However, as noted, in exceptional cases, and pursuant to specifically-prescribed procedures, entitlement to a TDIU due the left ankle disability on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), may nonetheless be established, if the Veteran is shown to be unemployable by reason of his service-connected disability.

In his July 2007 NOD, the Veteran asserted, in effect, that he was unable to work as a result of his left ankle disability.  Moreover, in a February 2012 submission, the Veteran's representative noted that the Veteran is currently unemployed and specifically requested that the Board consider whether a TDIU due to posttraumatic arthritis of the left ankle was warranted.  Given the Veteran's statements and the his representative's explicit request for a total rating, on these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for posttraumatic arthritis of the left ankle.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  Accordingly, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other action noted below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board also notes that, in a February 2012 submission, the Veteran's representative raised the question of the Veteran's entitlement to a higher rating for service-connected posttraumatic arthritis of the left ankle on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (2011).  The Board has thus expanded the issue, accordingly.  However, while the matter is on remand, the RO should consider whether the procedures to award a higher rating on an extra-schedular basis are invoked, in the first instance, to avoid any prejudice to the Veteran. 

Although the Veteran was examined in connection with his claim for an increased rating for posttraumatic arthritis of the left ankle in January 2007, he has since indicated that his disability has gotten worse.  In his July 2007 NOD, the Veteran stated that his disability has worsened to the point that he could no longer perform his job duties.  He also indicated that he experiences constant pain and has been prescribed several pain medications.  In a May 2007 letter, the Veteran's private physician assistant stated that the Veteran needed to stay off his feet.  

In view of medical evidence and allegations of worsening disability since the Veteran's last examination, the Board finds that the current record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected posttraumatic arthritis of the left ankle.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Given the February 2012 request for consideration of an increased rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), the physician should fully describe the functional effects of the Veteran's left ankle disability on his activities of daily living, to include employment.  The examiner should also render an opinion as to whether the Veteran's posttraumatic arthritis of the left ankle renders him unemployable. 

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the claims for an increased rating for posttraumatic arthritis of the left ankle and for a TDIU (which, in this case, is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that the record before the examiner is complete, and that all due process requirements are met, the 
RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should also explain how to establish entitlement to an increased rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as well as how to establish entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for increased rating should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  In adjudicating each claim, the RO should consider whether the criteria for invoking the procedures for assignment of a higher rating or a TDIU on an extra-schedular basis (pursuant to 38 C.F.R. § 3.321(b)(1) or § 4.16(b), respectively), are met.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to posttraumatic arthritis of the left ankle.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  

The RO's letter should explain how to establish entitlement to an increased rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as well as how to establish entitlement to a TDIU due to left ankle disability, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).  

The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion studies of the left ankle (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The physician should provide an assessment as to whether the Veteran's overall range of motion of the left ankle is best characterized as moderately or markedly limited, as well as provide comment as to whether there is any ankylosis of the left ankle, malunion of the os calcis or astragalus, or astragalectomy. 

The physician should fully describe the functional effects of the Veteran's service-connected posttraumatic arthritis of the left ankle on his activities of daily living, to include employment.

Additionally, the physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether-without regard to the Veteran's age or impairment due to nonservice-connected disability-it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected left ankle disability renders him unable to obtain or retain substantially gainful employment. 

The physician should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to a scheduled examination, in adjudicating the claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority-to include, with respect of the claim for higher rating, consideration of the provisions of 38 C.F.R. § 3.321(b), and whether "staged" rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate; and with respect to the matter of a TDIU due to left ankle disability, the provisions of 38 C.F.R. § 4.16, as appropriate.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered-to particularly include 38 C.F.R. §§ 3.321, and 4.16-along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


